                 Case 3:20-cv-05964-JCC Document 6 Filed 12/17/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   FRASER McDONOUGH ROTCHFORD,                               CASE NO. C20-5964-JCC
10                              Plaintiff,                     ORDER
11          v.

12   CLALLAM COUNTY, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Plaintiff Fraser Rotchford’s proposed complaint
16   (Dkt. No. 1). Magistrate Judge David Christel issued a Report and Recommendation
17   recommending that the Court dismiss the complaint without prejudice because Mr. Rotchford
18   has not paid the required filing fee or moved for leave to proceed in forma pauperis, even after
19   the Clerk’s Office sent him a letter warning that failure to do so could result in dismissal of his
20   complaint. (Dkt. No. 4.) Mr. Rotchford has not objected to the Report and Recommendation, nor
21   has he paid the filing fee or moved to proceed in forma pauperis. Having thoroughly considered
22   the Report and Recommendation and the relevant record, the Court ADOPTS the Report and
23   Recommendation and DISMISSES Plaintiff’s complaint without prejudice. The Court DIRECTS
24   the Clerk to close this case and to send a copy of this order to Mr. Rotchford and Judge Christel.
25          //
26          //


     ORDER
     C20-5964-JCC
     PAGE - 1
              Case 3:20-cv-05964-JCC Document 6 Filed 12/17/20 Page 2 of 2




 1          DATED this 17th day of December 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-5964-JCC
     PAGE - 2
